People v Denis (2015 NY Slip Op 04253)





People v Denis


2015 NY Slip Op 04253


Decided on May 19, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 19, 2015

Mazzarelli, J.P., Acosta, Saxe, Manzanet-Daniels, Clark, JJ.


15164 3378/07

[*1] The People of the State of New York Respondent,
vRobert Denis, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (Susan H. Salomon of counsel), for appellant.
Robert T. Johnson, District Attorney, Bronx (Orrie A. Levy of counsel), for respondent.

Judgment, Supreme Court, Bronx County (William I. Mogulescu, J. at motion; Peter Benitez, J. at hearing, jury trial and sentencing), rendered March 2, 2011, convicting defendant of manslaughter in the first degree, attempted assault in the first degree, three counts of attempted assault in the second degree and two counts of criminal possession of a weapon in the second degree, and sentencing him to an aggregate term of 26  years, unanimously affirmed.
The verdict was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). There is no basis for disturbing the jury's credibility determinations. The evidence disproved defendant's justification defense beyond a reasonable doubt.
The court correctly denied defendant's motion for a Dunaway hearing on the ground that it was not supported by sufficient factual allegations, given the information available to defendant (see People v Lopez, 5 NY3d 753 [2005]; People v Mendoza, 82 NY2d 415 [1993]). Defendant's motion only addressed his allegedly innocent behavior at the time of his arrest, although he was well aware that he had been arrested for an earlier homicide. Additionally, we conclude that at a hearing on defendant's other suppression claims, the hearing court properly exercised its discretion in declining defendant's request to expand the hearing to include the issue of probable cause.
We do not find the sentence excessive.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MAY 19, 2015
CLERK